                 Case 20-10343-LSS             Doc 5712         Filed 07/23/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC, 1
                                                                (Jointly Administered)
                  Debtors.


      NOTICE OF WITHDRAWAL OF PROOF OF CLAIM BY PONIL RANCH, LP.

         PLEASE BE ADVISED that Ponil Ranch, LP. hereby withdraws its Proof of Claim

No.1649 filed with the claims agent on October 19, 2020.

         Respectfully submitted on this 23rd day of July, 2021.

                                                          GRAY REED

                                                          By: /s/ Jason S. Brookner
                                                              Jason S. Brookner (TX Bar No. 24033684)
                                                              Sahrish K. Soleja (TX Bar No. 24102522)
                                                          1601 Elm Street, Suite 4600
                                                          Dallas, Texas 75201
                                                          Telephone:     (214) 954-4135
                                                          Facsimile:     (214) 953-1332
                                                          Email:         jbrookner@grayreed.com
                                                                         ssoleja@grayreed.com

                                                          Counsel to Ponil Ranch, LP.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.




4850-0056-3955
                 Case 20-10343-LSS     Doc 5712     Filed 07/23/21     Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that on the 23rd day of July, 2021, I caused a copy of the foregoing document to
be served by the Electronic Case Filing System for the United States Bankruptcy Court for the
District of Delaware.
                                                         /s/ Jason S. Brookner
                                                         Jason S. Brookner




                                                2
4850-0056-3955
